DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15
It is unclear what component is “used to insert and withdraw sensors within nuclear reactor cores”. 
It is unclear what component has “a spirally wound, self-powered radiation detector”.
It is unclear what component is “designed to be inserted into a flux thimble”.
It is unclear what constitutes the “drive mechanism requirements for an existing nuclear reactor drive mechanism for cable drive systems”.
It is unclear what constitutes a sufficient length, especially with regard to an insufficient length. 
securely hold”, especially with regard to non-securely hold.
The claim has “constructed to be compatible with” language.  Thus, it is unclear whether structure to “sensors” is positively recited or is only intended use.  
The phrase “fastening the target material holder the one end of the drive cable” is unclear.  It appears that the word “to” is missing (after “holder”).
In the step of monitoring, “the monitoring location” lacks proper antecedent basis. 
Claim 18
The phrase “distal end by a cover including the step of securing the cover” is unclear.  It appears that the phrase lacks one or more commas.

Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a mesh cylinder (claim 18).

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4).  
Reference numeral “42” has been used to designate both a signal lead and a target material holder.
Reference numeral “44” has been used to designate both a detector and a cap.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Specification
The disclosure is objected to because of informalities.  Appropriate correction is required.
Reference numeral “42” has been used to designate both a signal lead [0019] and a target material holder [0020] in the published specification.
Reference numeral “44” has been used to designate both a detector [0019] and a cap [0020] in the published specification.

Objection to the Abstract
The Abstract of the disclosure is objected to because the last sentence includes the unclear wording “and the rapid detachment or the irradiated material from the device for processing”.  It is uncertain whether the “or” should be “of”.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and, if necessary, to include all of the limitations of the base claim and any intervening claims.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646